DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 5/24/2021. 
          
Response to Amendment
In response to the action mailed on 2/24/2021, the Applicant has filed a response amending the claims. 
                 
Response to Arguments
In view of Applicant’s response the claims are allowable. 

Allowable Subject Matter
Claims 6-12, 14-16 and 19-21 are allowed. 
  
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The closest relevant prior art is the following:

Nakashima et al (Us Pub 20050213979) Fig 5, teaches a system having a transmitter 122 that sends a first detection signal to a first multiplexing device 222 (also shown in SI 2 of Fig 3), a receiver 126 that receives the first detection signal after the first detection signal passes through the first multiplexing device 222 (also shown in SI4 of Fig 3), where the receiver 126 detects a first power of the first detection signal after the first 

Kim et al (US Pub 20050129402) Fig 2 teaches a transmitter 212 sending a second detection signal to a first multiplexing device 204 and a second multiplexing device 240, a receiver 216 receiving the second detection signal after the second detection signal passes through the first multiplexing device 204 and the second multiplexing device 240, the receiver 216 detecting a second power of the second detection signal after the second detection signal passes through the first multiplexing device 204 and the second multiplexing device 240, a processor 218 adjusting a third center frequency of the second detection signal (i.e. from transmitter 212) based on a second detection result and obtains a second adjusted center frequency of the second detection signal (i.e. from transmitter 212) that is aligned with a fourth center frequency of the second multiplexing device 240, and the processor 218 adjusting a second center frequency of the first multiplexing device 204 based on the adjusted third center frequency of the second detection signal (i.e. from transmitter 212) so that the second detection signal (i.e. from transmitter 212) passes to the second multiplexing device 240 after an alignment.



Hansen (US Pat 6034799) and more specifically the system of Fig 2.

Khazaei (US Pat 20050175046) and more specifically the system of Fig 21.

Kim et al (US Pub 20060115270) and more specifically the system of Fig 1.

Wen et al (US Pub 20110129227) and more specifically the system of Fig 2.

Effenberger et al (US Pub 20150010305) and more specifically the system of Fig 3.

Wang et al (US Pub 20170005728) and more specifically the system of Fig 1.

The closest relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 6, A calibration method comprising: 
sending, by a transmitter, a first detection signal to a first multiplexing device, wherein the transmitter includes a pulse generator and a light source, wherein the light source converts a first electrical pulse signal generated by the pulse generator into the first detection signal; 
receiving, by an optical power detector, the first detection signal after the first detection signal passes through the first multiplexing device; 
detecting a first power of the first detection signal after the first detection signal passes through the first multiplexing device; 
adjusting, based on a first detection, a first center frequency of the first detection signal result by a master clock adjusting the frequency of the first electrical pulse signal, wherein a first adjusted center frequency of the first detection signal is aligned with a second center frequency of the first multiplexing device; 
sending, by the transmitter, a second detection signal to the first multiplexing device and a second multiplexing device when the first center frequency is aligned with the second center frequency, wherein the second center frequency is aligned with a third center frequency of the second detection signal, and wherein the light source converts a second electrical pulse signal generated by the pulse generator into the second detection signal; 
receiving, by the optical power detector, the second detection signal after the second detection signal passes through the first multiplexing device and the second multiplexing device; 
detecting, by the optical power detector, a second power of the second detection signal after the second detection signal passes through the first multiplexing device and the second multiplexing device; 
adjusting the third center frequency based on a second detection result by a master clock adjusting the frequency of the second electrical pulse signal, wherein a second adjusted center frequency of the second detection signal is aligned with a fourth center frequency of the second multiplexing device; and 
adjusting the second center frequency of the first multiplexing device based on the adjusted third center frequency of the second detection signal by temperature adjustment.

Regarding Claim 10, A wavelength division multiplexing system comprising: 
a first multiplexing device connected to a calibration apparatus comprising an optical power detector, a master clock, and a transmitter including a pulse generator and a light source; and 
a second multiplexing device disposed at a peer end;
 wherein the transmitter is configured to send a first detection signal to the first multiplexing device, wherein the light source converts an first electrical pulse signal generated by the pulse generator into the first detection signal; 
wherein the optical power detector is configured to:
 receive the first detection signal after the first detection signal passes through the first multiplexing device; and 
detect a first power of the first detection signal after the first detection signal passes through the first multiplexing device;
wherein the master clock is configured to adjust a first center frequency of the first detection signal based on a first detection result by adjusting the frequency of the first electrical pulse signal, wherein a first adjusted center frequency of the first detection signal is aligned with a second center frequency of the first multiplexing device; 
wherein the transmitter is further configured to send a second detection signal to the first multiplexing device and the second multiplexing device when the first center frequency is aligned with the second center frequency, wherein the second center frequency is aligned with a third center frequency of the second detection signal; 
wherein the optical power detector is further configured to: 
receive the second detection signal after the second detection signal passes through the first multiplexing device and the second multiplexing device; and 
detect a second power of the second detection signal after the second detection signal passes through the first multiplexing device and the second multiplexing device; and 
wherein the master clock is further configured to adjust the third center frequency based on a second detection result by adjusting the frequency of the second electrical pulse signal, wherein a second adjusted center frequency of the second detection signal is aligned with a fourth center frequency of the second multiplexing device, and  
wherein the first multiplexing device is configured to adjust the second center frequency based on the adjusted third center frequency of the second detection signal by temperature adjustment.


 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636